Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vertical sensing capacitor” in claim 1 is used by the claim to mean “determining which vertical column a touch is in” while the accepted meaning is “determining a vertical, i.e. Y, coordinate of a touch”. The term is indefinite because the specification does not clearly redefine the term. Similarly, the term “horizontal sensing capacitor” in claim 1 is used by the claim to mean “determining which horizontal row a touch is in” while the accepted meaning is “determining a horizontal, i.e. X, coordinate of a touch”. The term is indefinite because the specification does not clearly redefine the term.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claims 3 and 12 recite the limitation "the inversion reconstruction algorithm" in line 6 of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 11, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (U.S. Patent Application 20170168602 A1, hereinafter “Ye”).

Regarding Claim 8, Ye teaches a touch panel (par 0026 lines 1-2) comprising: 
a substrate (Fig 1 substrate 1 par 0026); 
a plurality of capacitive sensor units (Fig 1 touch unit 2 par 0026), the plurality of capacitive sensor units being disposed on the substrate and distributed in an array of M rows and N columns (Fig 1 par 0026), each of the capacitive sensor units comprising a vertical sensing capacitor (Fig 1 first sensing electrode 4 senses, e.g., a vertical coordinate of a touch signal par 0026) and a horizontal sensing capacitor disposed adjacent to each other (Fig 1 second sensing electrode 5 senses, e.g., a horizontal coordinate of a touch signal par 0026); 
an emitting signal line, the emitting signal line being connected to one terminal of each of the vertical sensing capacitors and one terminal of each of the horizontal sensing capacitors (Fig 1 par 0026 scanning electrode 3 is arranged close to the first sensing electrode 4 and the second sensing electrode 5 to form mutual capacitors therewith respectively); 
N first receiving signal lines, the N first receiving signal lines being respectively connected to another terminals of the vertical sensing capacitors of the capacitive sensor units in the N columns, the vertical sensing capacitors in a same column corresponding to one first receiving signal line (Fig 1 N first sensing electrode lines 4, construed as comprising a series of vertical sensing capacitor terminals, delineated by boundary 2, in a column, sense in which vertical column is a touch signal par 0026); and 
M second receiving signal lines, the M second receiving signal lines being respectively connected to another terminals of the horizontal sensing capacitors of the capacitive sensor units in the M rows, the horizontal sensing capacitors in a same row corresponding to one second receiving signal line (Fig 1 M second sensing electrode lines 5, one per row across the columns of electrodes 5 and connecting that row of electrodes 5 as in par 0027, sense in which horizontal row is a touch signal par 0026).

Regarding Claim 10, Ye teaches the touch panel as claimed in claim 8, wherein the vertical sensing capacitor (Fig 1 first sensing electrode 4 senses, e.g., a vertical coordinate of a touch signal par 0026) comprises a first receiving electrode and a first emitting electrode (Fig 1 first receiving electrode 4 and first portion of emitting electrode 3 par 0026), the first receiving electrode is connected to the first receiving signal line correspondingly (par 0027), the first emitting electrode is connected to the emitting signal line (par 0027).

Regarding Claim 11, Ye teaches the touch panel as claimed in claim 8, wherein the horizontal sensing capacitor (Ye Fig 1 second sensing electrode 5 senses, e.g., a horizontal coordinate of a touch signal par 0026) comprises a second receiving electrode and a second emitting electrode (Ye Fig 1 second receiving electrode 5 and second portion of emitting electrode 3 par 0026), the second receiving electrode is connected to the second receiving signal line correspondingly (Ye par 0027), the second emitting electrode is connected to the emitting signal line (Ye par 0027).

Regarding Claim 17, Ye teaches a touch display panel (par 0040) comprising: 
a display panel (par 0040 used in an LCD); and 
a touch panel (par 0018) disposed on the display panel (par 0040 touch panel in/on an LCD), the touch panel comprising: 
a substrate (Fig 1 substrate 1 par 0026); 
a plurality of capacitive sensor units (Fig 1 touch unit 2 par 0026), the plurality of capacitive sensor units being disposed on the substrate and distributed in an array of M rows and N columns (Fig 1 par 0026), each of the capacitive sensor units comprising a vertical sensing capacitor (Fig 1 first sensing electrode 4 senses, e.g., a vertical coordinate of a touch signal par 0026) and a horizontal sensing capacitor disposed adjacent to each other (Fig 1 second sensing electrode 5 senses, e.g., a horizontal coordinate of a touch signal par 0026); 
an emitting signal line, the emitting signal line being connected to one terminal of each of the vertical sensing capacitors and one terminal of each of the horizontal sensing capacitors (Fig 1 par 0026 scanning electrode 3 is arranged close to the first sensing electrode 4 and the second sensing electrode 5 to form mutual capacitors therewith respectively); 
N first receiving signal lines, the N first receiving signal lines being respectively connected to another terminals of the vertical sensing capacitors of the capacitive sensor units in the N columns, the vertical sensing capacitors in a same column corresponding to one first receiving signal line (Fig 1 N first sensing electrode lines 4, construed as comprising a series of vertical sensing capacitor terminals, delineated by boundary 2, in a column, sense in which vertical column is a touch signal par 0026); and 
M second receiving signal lines, the M second receiving signal lines being respectively connected to another terminals of the horizontal sensing capacitors of the capacitive sensor units in the M rows, the horizontal sensing capacitors in a same row corresponding to one second receiving signal line (Fig 1 M second sensing electrode lines 5, one per row across the columns of electrodes 5 and connecting that row of electrodes 5 as in par 0027, sense in which horizontal row is a touch signal par 0026).

Regarding Claim 19, Ye teaches the touch display panel as claimed in claim 17, wherein the vertical sensing capacitor (Fig 1 first sensing electrode 4 senses, e.g., a vertical coordinate of a touch signal par 0026) comprises a first receiving electrode and a first emitting electrode (Fig 1 first receiving electrode 4 and first portion of emitting electrode 3 par 0026), the first receiving electrode is connected to the first receiving signal line correspondingly (par 0027), the first emitting electrode is connected to the emitting signal line (par 0027).

Regarding Claim 20, Ye teaches the touch display panel as claimed in claim 17, wherein the horizontal sensing capacitor (Ye Fig 1 second sensing electrode 5 senses, e.g., a horizontal coordinate of a touch signal par 0026) comprises a second receiving electrode and a second emitting electrode (Ye Fig 1 second receiving electrode 5 and second portion of emitting electrode 3 par 0026), the second receiving electrode is connected to the second receiving signal line correspondingly (Ye par 0027), the second emitting electrode is connected to the emitting signal line (Ye par 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Patent Application 20170168602 A1, hereinafter “Ye”) in view of Ho et al. (U.S. Patent Application 20110273398 A1, hereinafter “Ho”).

Regarding Claim 1, Ye teaches a touch panel (par 0026 lines 1-2) comprising: 
a substrate (Fig 1 substrate 1 par 0026); 
a plurality of capacitive sensor units (Fig 1 touch unit 2 par 0026), the plurality of capacitive sensor units being disposed on the substrate and distributed in an array of M rows and N columns (Fig 1 par 0026), each of the capacitive sensor units comprising a vertical sensing capacitor (Fig 1 first sensing electrode 4 senses, e.g., a vertical coordinate of a touch signal par 0026) and a horizontal sensing capacitor disposed adjacent to each other (Fig 1 second sensing electrode 5 senses, e.g., a horizontal coordinate of a touch signal par 0026); 
an emitting signal line, the emitting signal line being connected to one terminal of each of the vertical sensing capacitors and one terminal of each of the horizontal sensing capacitors (Fig 1 par 0026 scanning electrode 3 is arranged close to the first sensing electrode 4 and the second sensing electrode 5 to form mutual capacitors therewith respectively); 
N first receiving signal lines, the N first receiving signal lines being respectively connected to another terminals of the vertical sensing capacitors of the capacitive sensor units in the N columns, the vertical sensing capacitors in a same column corresponding to one first receiving signal line (Fig 1 N first sensing electrode lines 4, construed as comprising a series of vertical sensing capacitor terminals, delineated by boundary 2, in a column, sense in which vertical column is a touch signal par 0026); and 
M second receiving signal lines, the M second receiving signal lines being respectively connected to another terminals of the horizontal sensing capacitors of the capacitive sensor units in the M rows, the horizontal sensing capacitors in a same row corresponding to one second receiving signal line (Fig 1 M second sensing electrode lines 5, one per row across the columns of electrodes 5 and connecting that row of electrodes 5 as in par 0027, sense in which horizontal row is a touch signal par 0026); 
the vertical sensing capacitor (Fig 1 first sensing electrode 4 senses, e.g., a vertical coordinate of a touch signal par 0026) comprises a first receiving electrode and a first emitting electrode (Fig 1 first receiving electrode 4 and first portion of emitting electrode 3 par 0026), the first receiving electrode is connected to the first receiving signal line correspondingly (par 0027), the first emitting electrode is connected to the emitting signal line (par 0027).
However, Ye appears not to expressly teach wherein the touch panel further comprises a touch sensor chip, 
the touch sensor chip has N first receiving pins and M second receiving pins, 
the N first receiving pins are connected to the N first receiving signal lines correspondingly, the M second receiving pins are connected to the M second receiving signal lines correspondingly.
Ho teaches wherein the touch panel further comprises a touch sensor chip (Fig 14 controller 6 par 0081), 
the touch sensor chip has N first receiving pins and M second receiving pins (Fig 14 controller 6 has N=7 first receiving pins for X0-X6 columns and M=5 second receiving pins for Y0-Y4 rows par 0081), 
the N first receiving pins are connected to the N first receiving signal lines correspondingly, the M second receiving pins are connected to the M second receiving signal lines correspondingly (Fig 14 controller 6 has N=7 first receiving pins for X0-X6 column signal lines and M=5 second receiving pins for Y0-Y4 row signal lines par 0081). 
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye to include the touch sensor chip pin connections of Ho because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye as modified by the touch sensor chip pin connections of Ho can yield a predictable result of efficient connection to a controller IC for a single drive line, N first receiver lines, and M second receiver lines. Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye the ability to use the touch sensor chip pin connections of Ho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Ye as modified teaches the touch panel as claimed in claim 1, wherein the horizontal sensing capacitor (Ye Fig 1 second sensing electrode 5 senses, e.g., a horizontal coordinate of a touch signal par 0026) comprises a second receiving electrode and a second emitting electrode (Ye Fig 1 second receiving electrode 5 and second portion of emitting electrode 3 par 0026), the second receiving electrode is connected to the second receiving signal line correspondingly (Ye par 0027), the second emitting electrode is connected to the emitting signal line (Ye par 0027).

Regarding Claim 9, Ye teaches the touch panel as claimed in claim 8. However, Ye appears not to expressly teach wherein the touch panel further comprises a touch sensor chip, the touch sensor chip has N first receiving pins and M second receiving pins, the N first receiving pins are connected to the N first receiving signal lines correspondingly, the M second receiving pins are connected to the M second receiving signal lines correspondingly.
Ho teaches wherein the touch panel further comprises a touch sensor chip (Fig 14 controller 6 par 0081), 
the touch sensor chip has N first receiving pins and M second receiving pins (Fig 14 controller 6 has N=7 first receiving pins for X0-X6 columns and M=5 second receiving pins for Y0-Y4 rows par 0081), 
the N first receiving pins are connected to the N first receiving signal lines correspondingly, the M second receiving pins are connected to the M second receiving signal lines correspondingly (Fig 14 controller 6 has N=7 first receiving pins for X0-X6 column signal lines and M=5 second receiving pins for Y0-Y4 row signal lines par 0081). 
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye to include the touch sensor chip pin connections of Ho because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye as modified by the touch sensor chip pin connections of Ho can yield a predictable result of efficient connection to a controller IC for a single drive line, N first receiver lines, and M second receiver lines. Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye the ability to use the touch sensor chip pin connections of Ho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 18, Ye as modified teaches the touch display panel as claimed in claim 17. However, Ye appears not to expressly teach wherein the touch panel further comprises a touch sensor chip, 
the touch sensor chip has N first receiving pins and M second receiving pins, 
the N first receiving pins are connected to the N first receiving signal lines correspondingly, the M second receiving pins are connected to the M second receiving signal lines correspondingly.
Ho teaches wherein the touch panel further comprises a touch sensor chip (Fig 14 controller 6 par 0081), 
the touch sensor chip has N first receiving pins and M second receiving pins (Fig 14 controller 6 has N=7 first receiving pins for X0-X6 columns and M=5 second receiving pins for Y0-Y4 rows par 0081), 
the N first receiving pins are connected to the N first receiving signal lines correspondingly, the M second receiving pins are connected to the M second receiving signal lines correspondingly (Fig 14 controller 6 has N=7 first receiving pins for X0-X6 column signal lines and M=5 second receiving pins for Y0-Y4 row signal lines par 0081). 
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye to include the touch sensor chip pin connections of Ho because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye as modified by the touch sensor chip pin connections of Ho can yield a predictable result of efficient connection to a controller IC for a single drive line, N first receiver lines, and M second receiver lines. Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye the ability to use the touch sensor chip pin connections of Ho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Patent Application 20170168602 A1, hereinafter “Ye”) in view of Ho et al. (U.S. Patent Application 20110273398 A1, hereinafter “Ho”) and further in view of Suarez Rovere (U.S. Patent Application Publication 20130307795 A1).

Regarding Claim 3, Ye as modified teaches the touch panel as claimed in claim 1, wherein 
the first receiving signal line monitors capacitance changes of the vertical sensing capacitors of a corresponding column  (Ye Fig 1 N first sensing electrode lines 4, construed as comprising a series of vertical sensing capacitor terminals, delineated by boundary 2, in a column, monitor capacitance changes in columns to sense in which vertical column is a touch signal par 0026), 
the second receiving signal line monitors capacitance changes of the horizontal sensing capacitors of a corresponding row (Ye Fig 1 M second sensing electrode lines 5, one per row across the columns of electrodes 5 and connecting that row of electrodes 5 as in par 0027, monitor capacitance changes in rows to sense in which horizontal row is a touch signal par 0026).
However, Ye as modified appears not to expressly teach
 a capacitance variation of each of the horizontal sensing capacitors and the vertical sensing capacitors is calculated and obtained based on the inversion reconstruction algorithm.

Suarez Rovere teaches a capacitance variation (par 0117 teaches this embodiment) of each of the horizontal sensing capacitors and the vertical sensing capacitors (par 0186 teaches assessing vertical and horizontal components) is calculated and obtained based on the inversion reconstruction algorithm (par 0187).
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye/Ho to include the inversion reconstruction algorithm of Suarez Rovere because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye/Ho as modified by the inversion reconstruction algorithm of Suarez Rovere can yield a predictable result of providing a method for time-varying tomographic touch imaging to detect and/or process simultaneously multiple touch interactions (by fingers or other objects) at distinct locations on a touch-sensitive surface. Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye/Ho the ability to use the inversion reconstruction algorithm of Suarez Rovere since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Patent Application 20170168602 A1, hereinafter “Ye”) in view of Suarez Rovere (U.S. Patent Application Publication 20130307795 A1).

Regarding Claim 12, Ye as modified teaches the touch panel as claimed in claim 8, wherein 
the first receiving signal line monitors capacitance changes of the vertical sensing capacitors of a corresponding column  (Ye Fig 1 N first sensing electrode lines 4, construed as comprising a series of vertical sensing capacitor terminals, delineated by boundary 2, in a column, monitor capacitance changes in columns to sense in which vertical column is a touch signal par 0026), 
the second receiving signal line monitors capacitance changes of the horizontal sensing capacitors of a corresponding row (Ye Fig 1 M second sensing electrode lines 5, one per row across the columns of electrodes 5 and connecting that row of electrodes 5 as in par 0027, monitor capacitance changes in rows to sense in which horizontal row is a touch signal par 0026).
However, Ye as modified appears not to expressly teach
 a capacitance variation of each of the horizontal sensing capacitors and the vertical sensing capacitors is calculated and obtained based on the inversion reconstruction algorithm.
Suarez Rovere teaches a capacitance variation (par 0117 teaches this embodiment) of each of the horizontal sensing capacitors and the vertical sensing capacitors (par 0186 teaches assessing vertical and horizontal components) is calculated and obtained based on the inversion reconstruction algorithm (par 0187).
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye to include the inversion reconstruction algorithm of Suarez Rovere because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye as modified by the inversion reconstruction algorithm of Suarez Rovere can yield a predictable result of providing a method for time-varying tomographic touch imaging to detect and/or process simultaneously multiple touch interactions (by fingers or other objects) at distinct locations on a touch-sensitive surface. Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye the ability to use the inversion reconstruction algorithm of Suarez Rovere since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Patent Application 20170168602 A1, hereinafter “Ye”) in view of Ho et al. (U.S. Patent Application 20110273398 A1, hereinafter “Ho”) and further in view of Son (U.S. Patent Application Publication 20170235393 A1, hereinafter “Son”).

Regarding Claim 4, Ye as modified teaches the touch panel as claimed in claim 1. However, Ye as modified appears not to expressly teach wherein capacitance values of the plurality of vertical sensing capacitors are equal, capacitance values of the plurality of horizontal sensing capacitors are equal.
Son teaches wherein capacitance values of the plurality of vertical sensing capacitors are equal (par 0030, Table 2, vertical sensing capacitors of equal size have equal capacitance values, e.g. 2.99 pF), capacitance values of the plurality of horizontal sensing capacitors are equal (par 0030, Table 2, horizontal sensing capacitors of equal size have equal capacitance values, e.g. 2.99 pF).
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye/Ho to include the equal capacitances of Son because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye/Ho as modified by the equal capacitances of Son can yield a predictable result of providing balanced RCtc and faster, consistent mutual capacitance readout (Son par 0036). Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye/Ho the ability to use the equal capacitances of Son since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Patent Application 20170168602 A1, hereinafter “Ye”) in view of Son (U.S. Patent Application Publication 20170235393 A1, hereinafter “Son”).

Regarding Claim 13, Ye teaches the touch panel as claimed in claim 8. However, Ye appears not to expressly teach wherein capacitance values of the plurality of vertical sensing capacitors are equal, capacitance values of the plurality of horizontal sensing capacitors are equal.
Son teaches wherein capacitance values of the plurality of vertical sensing capacitors are equal (par 0030, Table 2, vertical sensing capacitors of equal size have equal capacitance values, e.g. 2.99 pF), capacitance values of the plurality of horizontal sensing capacitors are equal (par 0030, Table 2, horizontal sensing capacitors of equal size have equal capacitance values, e.g. 2.99 pF).
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye to include the equal capacitances of Son because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye as modified by the equal capacitances of Son can yield a predictable result of providing balanced RCtc and faster, consistent mutual capacitance readout (Son par 0036). Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye the ability to use the equal capacitances of Son since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Patent Application 20170168602 A1, hereinafter “Ye”) in view of Ho et al. (U.S. Patent Application 20110273398 A1, hereinafter “Ho”) and further in view of Bulea et al. (U.S. Patent Application Publication 20130181943 A1, hereinafter “Bulea”).

Regarding Claim 5, Ye as modified teaches the touch panel as claimed in claim 1, wherein 
the capacitive sensor unit comprises an emitting electrode, the first receiving electrode, and a second receiving electrode (Fig 1 par 0026 scanning/emitting electrode 3 is arranged close to the first sensing/receiving electrode 4 and the second sensing/ receiving electrode 5 to form mutual capacitors therewith respectively).
However, Ye as modified appears not to expressly teach 
the emitting electrode comprises a first emitting metal segment and a second emitting metal segment connected to each other and having a predetermined angle, 
the first receiving electrode is in parallel with and faces the first emitting metal segment to constitute the vertical sensing capacitor, 
the second receiving electrode is in parallel with and faces the second emitting metal segment to constitute the horizontal sensing capacitor.
Bulea teaches 
the emitting electrode comprises a first emitting metal segment and a second emitting metal segment connected to each other and having a predetermined angle (par 0065 each electrode may be metal; Fig 17A par 0137 describes combining the arrangements of Figs 4A, 3C, and 17 to create an electrode element design, which examiner construes to suggest that as shown in the figure provided below, with first and second emitting metal segment connected to each other), 
the first receiving electrode is in parallel with and faces the first emitting metal segment to constitute the vertical sensing capacitor (see figure below), 
the second receiving electrode is in parallel with and faces the second emitting metal segment to constitute the horizontal sensing capacitor (see figure below).

    PNG
    media_image1.png
    321
    331
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye/Ho to include the electrode composition and arrangement of Bulea because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye/Ho as modified by the electrode composition and arrangement of Bulea can yield a predictable result of providing that lengths of adjacent electrode edges can be increased over a sensor electrode configuration that has their adjacently positioned edges aligned with an edge of the sensing region (Bulea par 0136). Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye/Ho the ability to use the electrode composition and arrangement of Bulea since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 6, Ye as modified teaches the touch panel as claimed in claim 5, wherein the first emitting metal segment and the second emitting metal segment are vertically connected (Bulea see figure above, Fig 4A par 0086 transmitter electrode 301).
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye/Ho to include the electrode composition and arrangement of Bulea because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye/Ho as modified by the electrode composition and arrangement of Bulea can yield a predictable result of providing that lengths of adjacent electrode edges can be increased over a sensor electrode configuration that has their adjacently positioned edges aligned with an edge of the sensing region (Bulea par 0136). Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye/Ho the ability to use the electrode composition and arrangement of Bulea since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7, Ye as modified teaches the touch panel as claimed in claim 6, wherein the first emitting metal segment and the second emitting metal segment are connected at an angle of 45 degrees (Bulea par 0137 the angle between the two emitting electrode segment extending in different directions may be in the range of “less than 180 degrees”, a range including 45 degrees).
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye/Ho to include the electrode composition and arrangement of Bulea because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye/Ho as modified by the electrode composition and arrangement of Bulea can yield a predictable result of providing that lengths of adjacent electrode edges can be increased over a sensor electrode configuration that has their adjacently positioned edges aligned with an edge of the sensing region (Bulea par 0136). Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye/Ho the ability to use the electrode composition and arrangement of Bulea since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Patent Application 20170168602 A1, hereinafter “Ye”) in view of Bulea et al. (U.S. Patent Application Publication 20130181943 A1, hereinafter “Bulea”).

Regarding Claim 14, Ye teaches the touch panel as claimed in claim 8, wherein the capacitive sensor unit comprises an emitting electrode, the first receiving electrode, and a second receiving electrode (Fig 1 par 0026 scanning/emitting electrode 3 is arranged close to the first sensing/receiving electrode 4 and the second sensing/ receiving electrode 5 to form mutual capacitors therewith respectively).
However, Ye appears not to expressly teach 
the emitting electrode comprises a first emitting metal segment and a second emitting metal segment connected to each other and having a predetermined angle, 
the first receiving electrode is in parallel with and faces the first emitting metal segment to constitute the vertical sensing capacitor, 
the second receiving electrode is in parallel with and faces the second emitting metal segment to constitute the horizontal sensing capacitor.
Bulea teaches 
the emitting electrode comprises a first emitting metal segment and a second emitting metal segment connected to each other and having a predetermined angle (par 0065 each electrode may be metal; Fig 17A par 0137 describes combining the arrangements of Figs 4A, 3C, and 17 to create an electrode element design, which examiner construes to suggest that as shown in the figure provided below, with first and second emitting metal segment connected to each other), 
the first receiving electrode is in parallel with and faces the first emitting metal segment to constitute the vertical sensing capacitor (see figure below), 
the second receiving electrode is in parallel with and faces the second emitting metal segment to constitute the horizontal sensing capacitor (see figure below).

    PNG
    media_image1.png
    321
    331
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye to include the electrode composition and arrangement of Bulea because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye as modified by the electrode composition and arrangement of Bulea can yield a predictable result of providing that lengths of adjacent electrode edges can be increased over a sensor electrode configuration that has their adjacently positioned edges aligned with an edge of the sensing region (Bulea par 0136). Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye the ability to use the electrode composition and arrangement of Bulea since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 15, Ye as modified teaches the touch panel as claimed in claim 14, wherein the first emitting metal segment and the second emitting metal segment are vertically connected  (Bulea see figure above, Fig 4A par 0086 transmitter electrode 301).
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye/Ho to include the electrode composition and arrangement of Bulea because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye/Ho as modified by the electrode composition and arrangement of Bulea can yield a predictable result of providing that lengths of adjacent electrode edges can be increased over a sensor electrode configuration that has their adjacently positioned edges aligned with an edge of the sensing region (Bulea par 0136). Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye/Ho the ability to use the electrode composition and arrangement of Bulea since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 16, Ye as modified teaches the touch panel as claimed in claim 15, wherein the first emitting metal segment and the second emitting metal segment are connected at an angle of 45 degrees (Bulea par 0137 the angle between the two emitting electrode segment extending in different directions may be in the range of “less than 180 degrees”, a range including 45 degrees).
It would have been obvious to one of ordinary skill in the art to modify the touch panel of Ye to include the electrode composition and arrangement of Bulea because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the touch panel of Ye as modified by the electrode composition and arrangement of Bulea can yield a predictable result of providing that lengths of adjacent electrode edges can be increased over a sensor electrode configuration that has their adjacently positioned edges aligned with an edge of the sensing region (Bulea par 0136). Thus, a person of ordinary skill would have appreciated including in the touch panel of Ye the ability to use the electrode composition and arrangement of Bulea since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624